Citation Nr: 0300901	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  98-07 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for a neck condition, 
claimed as secondary to service-connected residuals of a 
fractured left pelvis.

2.  Entitlement to service connection for a back condition, 
claimed as secondary to service-connected residuals of a 
fractured left pelvis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from July 1961 to August 
1985.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 1999 and April 2001, it 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wilmington, Delaware, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's neck condition was first shown years after 
service and it is not causally linked to any incident of 
service, nor was it caused or aggravated by service-
connected residuals of a fractured left pelvis.

3.  The veteran's back condition was first shown after 
service and it is not causally linked to any incident of 
service, nor was it caused or aggravated by service-
connected residuals of a fractured left pelvis.


CONCLUSIONS OF LAW

1.  A neck condition was not incurred in active service, nor 
is it proximately due to or the result of service-connected 
residuals of a fractured left pelvis.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2002); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 
3.159); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

2.  A back condition was not incurred in active service, nor 
is it proximately due to or the result of service-connected 
residuals of a fractured left pelvis.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2002); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 
3.159); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records, and all available post-service 
medical reports.  The veteran was scheduled for a personal 
hearing but failed to report.  The veteran was requested to 
provide relevant information regarding outstanding evidence 
by letters dated in December 1999 and July 2001.  The RO 
advised the claimant of the VCAA, and VA's enhanced duty to 
assist and notify, by the July 2001 letter and a September 
2002 Supplemental Statement of the Case (SSOC).  The veteran 
was informed of the evidence necessary to substantiate his 
claims by an April 1998 Statement of the Case (SOC) and 
SSOCs dated in July 2000 and September 2002.  The Board 
notes that the VCAA made no change in the statutory or 
regulatory criteria which govern the criteria for the 
current claims.  The Board finds that the veteran was kept 
apprised of what he must show to prevail in his claim, and 
he was generally informed as to what information and 
evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that the VCAA does not require 
additional medical development in this case because the 
record currently before it contains sufficient medical 
evidence, including a recent VA examination report and 
medical opinion, to make a decision.  Charles v. Principi, 
No. 01-1536 (U.S. Vet. App. October 3, 2002); 38 U.S.C. 
§ 5103A. 

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, regarding the claimant's current claim, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding these issues is required based on the facts of the 
instant case.  

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
appellant's claim.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law 
and regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no 
prejudice to the claimant that would warrant a remand, and 
the claimant's procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The record demonstrates that an October 1985 rating decision 
granted the veteran service connection for a fracture of the 
left pelvis.  The rating decision notes that in August 1972 
the veteran fractured his left pelvis, with normal recovery 
and no complications and no sequelae.  

The veteran contends that the residuals of his service-
connected fractured left pelvis have resulted in his current 
conditions of the neck and back.  

The record before the Board contains post-service VA and 
private outpatient records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The service medical records show no complaints, findings, or 
diagnoses pertaining to the neck or a back. 

Turning to the veteran's post-service medical records, a 
February 1986 VA medical examination showed that the 
veteran's pelvic fracture was well healed at that time.  The 
examiner stated that the well healed fracture should not be 
productive of any symptoms.  No complaints of back or neck 
pain were noted during the February 1986 examination.

In the June 1986 report from the Primary Care Clinic at the 
Dover Air Force hospital, the veteran complained of 
tenderness in the lower back for three weeks.  The examiner 
noted that the veteran had recently been doing some heavy 
lifting at work.  The examiner's assessment was that of 
lumbar strain.

In a May 1987 emergency care treatment report from the Dover 
Air Force Hospital, the veteran reported tightness of the 
mid and low back for two days.  At that time, the patient 
reported a history of left pelvis fracture, but stated that 
he had no low back pain in the past.  No trauma, stress, or 
strain was noted.

In a November 1989 medical report from the Acute Care Clinic 
at the Dover Air Force Hospital, the veteran complained of 
back pain and indicated a history of back pain for one year.  
The examiner noted that there was no history of trauma in 
the past, although the veteran did have a history of back 
pain in the past.  There was no point tenderness or 
stiffness noted.

In March 1991, the veteran was treated for a follow up of 
cervical radiculitis.  The veteran still had some tingling 
in this thumb, although he was improving.  The veteran's 
neck showed a range of motion still somewhat diminished, 
especially turning to the right.  Spurling's was negative.  
The impression was that of cervical radiculitis.  The Board 
notes that other outpatient treatment reports indicate that 
the veteran first noted pain and numbness in this neck and 
right arm in late 1991.  As such, it is possible that the 
outpatient treatment record labeled as March 1991 may have 
been misdated.  According to the sequence of events 
illustrated from all of the medical evidence of record, it 
appears that the outpatient treatment report dated March 
1991 could actually have been from March 1992.

Radiographic examination of the cervical spine conducted in 
December 1991 showed minimal C5-6 interspace narrowing 
associated with osteophytes with minimal encroachment of the 
intervertebral foramina bilaterally consistent with mild 
spondylosis and disc degenerative disease.  Small 
osteophytes were also involving some of the other cervical 
vertebra.  Also noted was mild osteopenia and minimal 
straightening of the curvature.  The impression was that of 
mild spondylosis with evidence of mild disc degenerative 
disease of C5-C6 associated with minimal encroachment of C5-
6 intervertebral foramina; left small cervical rib; and mild 
osteopenia.

In January 1992, the veteran was treated for neck and right 
arm pain.  The veteran reported that he had developed 
symptoms spontaneously two months earlier which began as 
numbness in his thumb and right sided neck pain.  It soon 
progressed to rather severe pain down his right arm.  He was 
treated with Indocin for several weeks which the veteran did 
not think was very helpful.  The examiner reported that the 
veteran's pain had improved somewhat.  The veteran still had 
discomfort on the right side of the neck occasionally in the 
arm.  The veteran still had numbness in the tip of his right 
thumb.  The examination showed that he had fairly good range 
of motion, although somewhat diminished in his rotation and 
moderately restricted in tilt and in flexion.  Spurling's 
was positive to the right side and neurologically, the 
veteran had slightly depressed right triceps jerk.  There 
was no definite loss of strength noted.  Diminished 
sensation in the right thumb was noted.  The impression was 
that of cervical radiculitis.

In February 1992, the veteran treated for a follow up of 
cervical radiculitis.  At that time, the veteran complained 
of tingling in his thumb, headaches and discomfort up the 
right side of his neck.  Examination of the neck showed mild 
tenderness in the right paracervical area.  Spurling's was 
positive to the right for neck pain.  The impression was 
that of cervical radiculitis.

A June 1992 medical report from the Orthopedic Clinic at the 
Dover Air Force Hospital shows that the veteran was seen for 
a follow-up of cervical radiculitis.  The examiner noted 
that the veteran was doing much better.  The numbness and 
tingling in the veteran's thumb were gone.  He had a good 
range of motion of the neck.  Spurling was negative.  
Neurologically, the veteran was intact in the upper 
extremity.  He had no spasm.  The examiner's impression was 
that the cervical radiculitis was resolved.

An August 1992 outpatient medical report from Dover Air 
Force Hospital indicates that the veteran was treated for 
complaints of lower back pain for two weeks.  The examiner 
noted minimal swelling to the region with no trauma.  The 
examiner noted that the veteran had a pelvic fracture in 
1972, but had had no significant problems since.  The 
veteran's back was tender and tight and the mid lumbar area.  
Motrin, with two to three days of bedrest was prescribed.

In April 1996, in connection with a claim for an increased 
rating for his service-connected residuals of a fractured 
left pelvis, the veteran contended that he had developed 
back, neck and hip pain as a result of this injury. 

The veteran was afforded a VA spine examination in May 1996.  
The veteran reported that he fractured his pelvis in 1972 
when he was pushed against a plane.  This was treated with 
bedrest but he developed complications with an embolism and 
a tracheostomy was required.  The veteran reported 
continuing spinal pain since that problem.  The veteran 
contended that he had an abnormal computerized axial 
tomography (CAT) scan of his neck.  

Examination of the cervical spine showed that motion as 
measured with the inclinometer revealed 40 degrees of 
forward flexion and extension with lateral bending to 30 
degrees bilaterally and 70 degrees of rotation bilaterally.  
Palpation revealed tenderness at the nape of the neck into 
the trapezius bilaterally.  Thoracolumbar motion as measured 
with the inclinometer revealed 85 degrees of forward flexion 
with 45 degrees of this motion in the sacrum resulting in 40 
degrees of true lumbar flexion, 5 degrees of hyper- 
extension, 10 degrees of lateral bending.  The veteran was 
palpatorily tender between L3 and the lumbosacral junction 
including the spinous processes and paravertebral muscles.  
The veteran had equal leg lengths.  The veteran's reflexes 
were symmetrically reactive in the lower extremities.  The 
veteran could straight leg raise to 90 degrees in the seated 
position.  This caused no symptoms on the right, but did 
cause low back symptoms on the left.  In the supine, the 
veteran could straight leg raise to 75 on the right and only 
35 on the left because of low back symptoms.

The diagnosis was chronic cervical and lumbar strain and 
sprain; rule out central disc herniation or bulge in the 
lumbar spine; probable degenerative joint disease in the 
cervical spine; and status post fracture left pelvis with 
arteriofibrosis in both hips with symptomatology mostly on 
the left with degenerative joint disease in the hips.

Radiographic examination of the cervical spine conducted at 
that time revealed anterior spurs at C3, C4, C5 and C6. 
Posterior spurs at C5, C6 and C7 were noted.  The 
intervertebral disc space between C5-C6 were narrowed.  The 
findings were compatible with degenerative changes. The 
height of the cervical vertebral bodies were relatively 
preserved.  At oblique projections, posterior spurs with 
encroachment of the intervertebral foramina between C5-C6 
bilaterally were noted.  Radiographic examination of the 
pelvis conducted at that time revealed deformity at the left 
ischial tuberosity, possibly due to previous trauma.  
Otherwise, no other gross abnormality was noted.

Pursuant to the Board's November 1999 remand, the veteran 
was afforded a VA examination in April 2000.  The examiner 
stated that he had reviewed the veteran's claims file.  The 
examiner set forth a detailed review of the veteran's 
objective medical history, subjective history and 
complaints, and post-service medical records, including 
radiographic reports.  The examiner also conducted a 
complete physical examination, and set forth the 
corresponding findings.  

The impression was healed fractures of the pelvis with no 
significant deformity; degenerative joint and disc disease, 
mainly C5-C6; and chronic low back strain.  The examiner 
provided the opinion that the veteran's pelvic fractures had 
healed fully with no significant deformity and that they 
would not be responsible for any condition involving the 
neck or lower back.  To support these opinions, the examiner 
stated that there was a pelvic fracture in 1972 with no 
sequela.  The report of a February 1986 physical examination 
made no mention of cervical or lumbar problems.  There was a 
history of back strain as early as June 1986.  The first 
mention of neck pain was in 1991 with no history of previous 
neck problems.  The examiner also stated that he found no 
medical records suggesting any connection between cervical 
and lumbar spine problems until the May 1996 VA examination 
report, which provides that the veteran reported continuing 
spinal pain since his 1972 injury.  The examiner reiterated 
that based on the information available to him, he was 
unable to find any causal relationship of the current neck 
and lower back symptoms with the injury which caused the 
pelvic fracture or any other event during the veteran's 
military service.  

VA outpatient treatment reports show that the veteran made 
complaints pertaining to the neck in June 1998.  He made 
complaints pertaining to the back on various occasions from 
1999 to 2002. 

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition. 38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439,448 (1995).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For the showing of chronic disease 
in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time 
as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
Where the fact of chronicity in service is not adequately 
supported then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against service 
connection for a neck condition and a back condition, either 
on a direct basis or, as claimed, as secondary to service-
connected residuals of a fractured left pelvis.  In so 
finding, the Board observes that the weight it places on a 
medical professional's opinion depends on factors such as 
the reasoning employed by the medical professional and 
whether or not, and the extent to which, he or she reviewed 
prior clinical records and other evidence.  Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  Further, it is the 
Board's responsibility to make such determinations.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge 
and skill in analyzing the data, and the medical conclusion 
the physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions 
are within the province of the Board).

The competent medical evidence, including the veteran's 
service medical records and post-service treatment and 
examination records, fails to show that the veteran had a 
neck or back condition during service.  The competent 
medical evidence thus fails to corroborate the veteran's 
testimony that he had the claimed conditions continuously 
since his 1972 pelvis injury.  The competent medical 
evidence also fails to demonstrate that the veteran's 
service-connected residuals of a fractured left pelvis 
caused or aggravated his neck or back condition.  In fact, 
the April 2000 VA examination report indicates that the 
examiner was unable to find any causal relationship between 
the veteran's current neck and lower back symptoms and the 
injury which caused his pelvic fracture, or any other event 
during the veteran's military service.  The Board finds that 
this opinion is particularly probative since it was based on 
a detailed review of the record and a thorough current 
examination. 

The Board acknowledges the veteran's contentions that his 
neck and back conditions were caused by his service-
connected residuals of a fractured left pelvis.  However, as 
a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, his statements regarding the cause of 
his neck and back conditions do not constitute probative 
medical evidence in support of his claim.  

As the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt doctrine does not 
apply.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096.


ORDER

Service connection for a neck condition, claimed as 
secondary to service-connected residuals of a fractured left 
pelvis, is denied.

Service connection for a back condition, claimed as 
secondary to service-connected residuals of a fractured left 
pelvis, is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

